 

 

Case 8:19-mj-01100-GLS Document 6 Filed 05/31/19 Page 1 of 2

  
  
  
 
 

    

AO 93 (Rev. 11/13) Search and Se «ure Warrant ines . DJB Duty/med

 

  

————- PEERED

 

 

UNITED STATES DISTRICT COURT 3

  

fuye he va J 2019
) AT GREEAREL
District of Maryland CLEFPK U.S, DISTRICT COUT WwW
L : DXB TRIST OF BARVLAMD
In the Matter of the Search of ky cb)
(Briefly describe the property to be searched 0 Shoes a PEM pay . 2
or identify the person by name and address) ) Case No. ' (> L S - / g ~ / / O O
13413 YORKTOWN DRIVE, )
BOWIE, MARYLAND )
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Maryland
(identify the person or describe the property to be searched and give its location):

 

 

13413 YORKTOWN DRIVE, BOWIE, MARYLAND

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before Moy ‘yo / oul] (not to exceed 14 days)

CI in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or nightecause good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to on Duty USMJ
(United States Magistrate Judge)

 

C1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose

property, will be searched or seized (check the appropriate box) 7
for days (not to exceed 30) (1 until, the facts justifying, the later specific date of ~

Date and time issued: S| 0 ky) 3; Y 9p “ OO ne

City and state: Greenbelt, Maryland Gina L. Simms, United States Magistrate Judge

Printed name and title

 

 

 

 

Judge's signature

 

 
 

 

Case 8:19-mj-01100-GLS Document 6 Filed 05/31/19 Page 2 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

. Return
Case No.:

 

Date and time warrant executed:

 

 

AY MoV

oe, Copy of warrant and inventory left 0,
Gis -/9-100 08/64, 2A off "$ Mant & 2$$ ELL.

 

Inventory made in the presence of :

AY UDO Koss ele

 

Inventory of the property taken and name of any person(s) seized:
Laptop Senseng ancl aver Covel
Capt p HP
Vite 207
Leaners fermit P-bre-Yo2r TES - Fog
we Ug Fargo Debit Cave - 99257
Blecle APibene Cracked
Ca vev Pane 5 Calole
(rose | Phere |
uhite i Pleme- C racket
S,\ver \Phene taped
“A see tenes clocumente
Tas level Crofessio ac Cc, (rch Stehe Decve

 

Certification

 

I declare under penalty of perjury that this invento

vis Soo /2osF : OW 4 C7 a

Printed name and title

 

ry is correct and was returned along with the original warrant to the
designated judge.

Executing officer's signature
Dene / Lseve. A Spec a (Aes +

Ge

 

 
